DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winston 20120135382 and in view of Knez US 20150379893
Claims 1 and 19:  The Winston reference provides a teaching of a method for assisting driving training (see abstract), wherein the method is applied to a mobile device (see paragraph 73 system 102 can be implemented in a variety of mobile devices), and comprises: 
acquiring training situations of a plurality of teaching vehicles from a server (see paragraph 82-83); 
displaying the training situations of the plurality of teaching vehicles (see paragraph 130); 


The Winston reference is silent on the teaching of generating a control command for driving training according to an instruction of a trainer in a training site; and sending the control command to a vehicle-mounted terminal of a corresponding teaching vehicle.  
However, the Knez reference provides a teaching of generating a control command for driving training according to an instruction of a trainer in a training site (see paragraph 34 for examples of the instructor computer to provide command to the student’s vehicle); and sending the control command to a vehicle-mounted terminal of a corresponding teaching vehicle (see paragraph 38 examples of command that the instructor can send the terminal of the teaching vehicle). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Winston reference with the feature of generating a control command for driving training according to an instruction of a trainer in a training site; and sending the control command to a vehicle-mounted terminal of a corresponding teaching vehicle; as taught by the Knez reference, in order to ensure the safety of the student driver.   
Specifically for claim 19, the Winston reference provides a teaching of  a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions, when executed by a computer (see paragraph 143).  
Claims 2 and 11:  The Winston reference is silent on the teaching of wherein the generating the control command for driving training according to the instruction of the trainer in the training site, comprises: generating a brake command for controlling the corresponding teaching vehicle to stop, according to a brake instruction of the trainer in the training site.  
However, the Knez reference provides a teaching of  wherein the generating the control command for driving training according to the instruction of the trainer in the training site, comprises: generating a brake command for controlling the corresponding teaching vehicle to stop, according to a brake instruction of the trainer in the training site (see paragraph 38 last three sentences).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winston reference with the feature of generating the control command for driving training according to the instruction of the trainer in the training site, comprises: generating a brake command for controlling the corresponding teaching vehicle to stop, according to a brake instruction of the trainer in the training site, as taught by Knez reference, in order to ensure the safety of the student driver.   
Specifically for claim 20, the Winston reference provides a teaching of  a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions, when executed by a computer (see paragraph 143)
Claims 5 and 14:  The Winston reference provides a teaching of performing voice or video communication with any one of vehicle-mounted terminals of the plurality of teaching vehicles (see paragraph 135).  
Claims 6 and 15: The Winston reference provides a teaching of comprising: communicating with a control end of a central control room through the server (see paragraph 39). 
	The Winston reference is silent on the teaching of synchronizing data.  However, the Knez reference provides a teaching of synchronizing data (see paragraph 32).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Winston reference  with the feature of synchronizing data, as taught by Knez, in order to allow the instructor to review the data of taken during the training (see paragraph 22).  
Claim 7 and 16: The Winston reference provides a teaching of recording at least one of training process information or assessment information of the learner (see paragraph 75 historical record of trainee’s action and performance).  
Claim 10:  The Winston reference provides a teaching of an electronic device (see abstract), comprising: 
at least one processor (see paragraph 71 item 202); 
and a memory communicatively connected with the at least one processor (see paragraph 71 item 204), 
wherein the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, enable the at least one processor to perform operations of:
 acquiring training situations of a plurality of teaching vehicles from a server (see paragraph 82-83); 
displaying the training situations of the plurality of teaching vehicles (see paragraph 130). 
The Winston16PT-OICE-2100391-US reference is silent on the teaching of generating a control command for driving training according to an instruction of a trainer in a training site; and sending the control command to a vehicle-mounted terminal of a corresponding teaching vehicle. 
However, the Knez reference provides a teaching of generating a control command for driving training according to an instruction of a trainer in a training site (see paragraph 34 for examples of the instructor computer to provide command to the student’s vehicle); and sending the control command to a vehicle-mounted terminal of a corresponding teaching vehicle (see paragraph 38 examples of command that the instructor can send the terminal of the teaching vehicle). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Winston reference with the feature of generating a control command for driving training according to an instruction of a trainer in a training site; and sending the control command to a vehicle-mounted terminal of a corresponding teaching vehicle; as taught by the Knez reference, in order to ensure the safety of the student driver.   

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Winston 20120135382 and in view of Knez US 20150379893 and further in view of Fields 9586591
Claim 3 and 12:  The Winston reference acquiring vehicle information of the plurality of teaching vehicles from the server (see paragraph 68).  
The Winston reference is silent on the teaching of displaying the vehicle information of the plurality of teaching vehicles.   However, the Fields reference provides a teaching of displaying the vehicle information of the plurality of teaching vehicles (see FIG. 4 item 411 and col. 12:30-50 the instructor is able to see different vehicle information from plurality of teaching vehicles). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Winston reference with the feature of displaying the vehicle information of the plurality of teaching vehicles, as taught by Fields, in order to provide the user with intuitive user interfaces.      
Claims 4 and 13: The Winston reference provide a teaching of wherein the vehicle information comprises at least one of a real-time location of a vehicle (see paragraph 68) and whether the vehicle is abnormal (see paragraph 81 remote diagnostic of the vehicle current status).  
 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Winston 20120135382 and in view of Knez US 20150379893 and further in view of Palmer 20140046550
Claim 8 and 17:  The Winston reference is silent on the teaching of  performing a historical playback operation on the training situations of the plurality of teaching vehicles.  
However, the Palmer reference provides a teaching of performing a historical playback operation on the training situations of the plurality of teaching vehicles (see paragraph 55 and 91). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Winston reference with the feature of performing a historical playback operation on the training situations of the plurality of teaching vehicles, as taught by Palmer, in order to provide a greater analysis from the reviewer (see paragraph 12).  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winston 20120135382 and in view of Knez US 20150379893, in view of Palmer 20140046550 and further in view of Clyde 20160071057
Claims 9 and 18:   While the Winston reference provides a teaching of way of communicating with the server and the vehicle-mounted terminals of the plurality of teaching vehicles using a cellular communication signals; it is silent on the wherein the communication signal is 4G, 5G or WiFi.
However, the Clyde reference provides a teaching of using 4G and WiFi signal to communicate between the server and mobile training device (see paragraph 29).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Winston reference with the teaching of using 4G and WiFi signal, as taught by the Clyde reference, in order to provide a reliable communication mean.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715